Citation Nr: 0006618	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1961 to April 1965 
and from February 1966 to April 1968.

On appellate review in July 1997, the Board of Veterans' 
Appeals (Board) granted the veteran's claim of entitlement to 
a permanent and total disability rating for pension purposes 
and remanded the issue of entitlement to service connection 
for PTSD for additional development.  Effectuating the 
Board's decision, in August 1997, the RO granted entitlement 
to pension, effective September 20, 1990, and denied 
entitlement to special monthly pension.  Notice was mailed in 
September 1997.  By written correspondence in September 1997, 
the veteran requested additional information concerning 
entitlement to special monthly pension.  He, however, did not 
disagree with the August 1997 determination.  See 
38 C.F.R. § 20.201 (1999). 

In June 1998, the veteran stated that he wanted to pursue a 
claim of entitlement to service connection for a bilateral 
knee disorder.  In August 1999, the RO determined that new 
and material evidence to reopen the claim of service 
connection for residuals of a left knee injury had not been 
submitted.  (The issue was initially denied in February 1991 
and the veteran did not appeal.)  In the August 1999 rating 
action, the RO also determined that service connection for 
residuals of a right knee injury was not warranted.  In 
September 1999, the RO received notice of disagreement for 
those denials.  On notice of disagreement, the veteran also 
requested entitlement to special monthly compensation, 
indicated that he desired a hearing before a member of the 
Board, and stated that he wanted to pursue claims of 
entitlement to service connection for vision loss, a chronic 
cough, blackouts, partial paralysis, burning pain, and 
chronic fatigue.

In September 1999, the RO told the veteran that the issue of 
entitlement to special monthly compensation was previously 
denied in August 1997 and that notice of that decision was 
mailed in September 1997.  The RO then told the veteran that 
since a timely appeal was not filed within the requisite one-
year period, new and material evidence was required to reopen 
the claim.  Regarding the claims for vision loss, a chronic 
cough, blackouts, partial paralysis, burning pain, and 
chronic fatigue, the veteran was also told that those matters 
had also been previously denied.  (See November 1991 
Confirmed Rating Action, March 1997 Rating Action, and May 
1997 Hearing Transcript, wherein matters were withdrawn.)  As 
such, new and material evidence was required to reopen them 
as well.  Notice of disagreement for the bilateral knee 
disorder claim was acknowledged, and a pertinent supplemental 
statement of the case was issued to the veteran.  In October 
1999, the veteran perfected the appeal.  

Regarding the claim of entitlement to special monthly 
compensation and the claims of entitlement to service 
connection for vision loss, a chronic cough, blackouts, 
partial paralysis, burning pain, and chronic fatigue, on a 
direct and presumptive basis, the Board finds that those 
matters have been properly addressed by the RO; consequently, 
no additional development in that regard is warranted.  
However, the issues of entitlement to service connection for 
residuals of a right knee injury and whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a left 
knee injury have been properly development for appellate 
review.  Accordingly, the issues on appeal are as stated on 
the title page. 

REMAND

On notice of disagreement in September 1999 and substantive 
appeal in October 1999, the veteran indicated that he desired 
a hearing before a member of the Board at the RO.  In light 
of the veteran's request for a travel board hearing, the 
Board finds that additional development is warranted.

In order to ensure full compliance with the veteran's due 
process rights, the case is REMANDED to the RO for the 
following:

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing.  The RO should 
document all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




